DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election-of-Species
Applicant’s election without traverse of Species A in the reply filed on July 19, 2022 is acknowledged.
Claims 11-18 and 20-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites having a storage device store two sets of cycle parameters (one cycle being a short cycle relative to a “default” cycle) and having the storage device comprise executable instructions that involve determining a number of cycles executed during a predetermined period of time, comparing that number to a threshold, and, in response to said number being greater than said threshold, controlling execution of a subsequent cycle using parameters of the shorter cycle.  
The limitations of determining a number of cycles executed in a predetermined period of time, comparing said number to a threshold, and, in response to said number being greater than said threshold, controlling execution of a subsequent cycle using parameters of the shorter cycle is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of a “storage device” comprising instructions for executing the limitations.  That is, other than reciting that a “storage device” comprises such executable instructions, nothing in the claim element precludes the limitations from being practically performed in the mind.  For example, the step of “determining a number of cleaning cycles executed during a predetermined period of time” is a step that can be performed in the mind, but for the limitation specifying the presence of a “storage device” in which instructions for the step are stored.  Similarly, the step of comparing “the determined number of cleaning cycles to a predetermined short cycle threshold” can be performed in the mind, but for the limitation specifying the presence of a “storage device” in which instructions for the step are stored.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application.  In particular, the claim recites “in response to the determined number of cleaning cycles being greater than the predetermined short cycle threshold, control execution of at least one subsequent cleaning cycle using the short cycle cleaning process parameters”, but this “control execution of at least one subsequent cleaning cycle using the short cycle cleaning process parameters” is not necessarily performed and is only performed in response to “the determined number of cleaning cycles being greater than the predetermined short cycle threshold”.  
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Although the claim recites a “cleaning machine” having a “processor” and a “storage device” that stores parameters and instructions, wherein those instructions comprise a step to “control execution by the cleaning machine of at least one cleaning cycle using the default cleaning cycle parameters”, these elements are well-understood, routine, and conventional.  See, for example, pages 9-11 of WO 2015/167574 of Montgomery and Col. 3, line 29 to Col. 4, line 28 of U.S. 4,735,219 to Seeland.
Claims 2-8 are rejected under 35 U.S.C. 101 for the same reasons as claim 1 because claims 2-8 merely recite further parameter details of wash cycles.  Claims 2-8 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  It is well-understood, routine, and conventional that parameter details can be programmed into a cleaning machine’s controller.  See, for example, pages 9-11 of WO 2015/167574 of Montgomery and Col. 3, line 29 to Col. 4, line 28 of U.S. 4,735,219 to Seeland.
Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites having a storage device of a controller store two sets of cycle parameters (one cycle being a short cycle relative to a “default” cycle) and having the storage device comprise executable instructions that involve determining a number of cycles executed during a predetermined period of time, comparing that number to a threshold, and, in response to said number being greater than said threshold, controlling execution of a subsequent cycle using parameters of the shorter cycle.  
The limitations of determining a number of cycles executed in a predetermined period of time, comparing said number to a threshold, and, in response to said number being greater than said threshold, controlling execution of a subsequent cycle using parameters of the shorter cycle is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of a controller’s “storage device” comprising instructions for executing the limitations.  That is, other than reciting that a controller’s “storage device” comprises such executable instructions, nothing in the claim element precludes the limitations from being practically performed in the mind.  For example, the step of “determining a number of cleaning cycles executed during a predetermined period of time” is a step that can be performed in the mind, but for the limitation specifying the presence of a controller’s “storage device” in which instructions for the step are stored.  Similarly, the step of comparing “the determined number of cleaning cycles to a predetermined short cycle threshold” can be performed in the mind, but for the limitation specifying the presence of a controller’s “storage device” in which instructions for the step are stored.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application.  In particular, the claim recites “in response to the determined number of cleaning cycles being greater than the predetermined short cycle threshold, control execution of at least one subsequent cleaning cycle using the short cycle cleaning process parameters”, but this “control execution of at least one subsequent cleaning cycle using the short cycle cleaning process parameters” is not necessarily performed and is only performed in response to “the determined number of cleaning cycles being greater than the predetermined short cycle threshold”.  
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Although the claim recites a “cleaning machine” having a “wash chamber” and a “controller” with a “processor” and a “storage device” that stores parameters and instructions, wherein those instructions comprise a step to “control execution by the cleaning machine of at least one cleaning cycle in default cycle mode using the default cleaning cycle parameters”, these elements are well-understood, routine, and conventional.  See, for example, pages 9-11 of WO 2015/167574 of Montgomery and Col. 3, line 29 to Col. 4, line 28 of U.S. 4,735,219 to Seeland.
Claim 19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites storing cleaning cycle parameters for two types of cycles (one being a short cycle relative to a “default” cycle), controlling execution of at least one cleaning cycle using the “default” cycle parameters, determining a number of cleaning cycles executed during a predetermined period of time, comparing said number to a predetermined threshold, and in response to said number being greater than said threshold, executing a subsequent cleaning cycle using the short cycle parameters.  
The limitations of determining a number of cycles executed in a predetermined period of time, comparing said number to a threshold, and, in response to said number being greater than said threshold, controlling execution of a subsequent cycle using parameters of the short cycle is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind.  That is, other than reciting a “cleaning machine”, nothing in the claim element precludes the limitations from being practically performed in the mind.  For example, the step of “determining a number of cleaning cycles executed during a predetermined period of time” is a step that can be performed in the mind.  Similarly, the step of comparing “the determined number of cleaning cycles to a predetermined short cycle threshold” can be performed in the mind.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application.  In particular, the claim recites “in response to the determined number of cleaning cycles being greater than the predetermined short cycle threshold, control execution by the cleaning machine of at least one subsequent cleaning cycle using the short cycle cleaning process parameters”, but this “control execution by the cleaning machine of at least one subsequent cleaning cycle using the short cycle cleaning process parameters” is not necessarily performed and is only performed in response to “the determined number of cleaning cycles being greater than the predetermined short cycle threshold”. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Although the claim recites a “cleaning machine”, these elements are well-understood, routine, and conventional.  See, for example, pages 9-11 of WO 2015/167574 of Montgomery and Col. 3, line 29 to Col. 4, line 28 of U.S. 4,735,219 to Seeland.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the articles".  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the wash chamber".  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the articles".  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the wash chamber".  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the wash chamber".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over WO2006/002123 by Padtberg in view of EP 1690924 by Andriola.
With regard to claim 1, Padtberg teaches a dishwasher with a controller comprising a processor and storage such that the dishwasher’s controller therefore corresponds to applicant’s storage device (pages 11-15).  Padtberg teaches that the dishwasher controller executes a “normal” wash program (see pages 5 and 17), and this “normal” wash program is considered to correspond to applicant’s “default” cleaning cycle.  Padtberg teaches having the controller also configured to determine when to perform a “self-cleaning” washing cycle in order to remove limescale deposits from interior surfaces of the dishwasher, wherein the “self-cleaning” washing cycle is performed without any dishes in the dishwasher and wherein the to-be-removed limescale deposits are deposits that have undesirably built up over time inside the dishwasher (Abstract; pages 3-5, 8-10, and 12-17).  During a “self-cleaning” washing cycle, “self-cleaning agent” placed into the dishwasher by a user is mixed with fresh water and pumped through the dishwasher such that the mixture of “self-cleaning agent” and water can advantageously remove limescale deposits from dishwasher surfaces (pages 8-10 and 14-17).  Padtberg teaches that the controller is configured to monitor the amount of time that has elapsed since the most recent “self-cleaning” washing cycle was performed, and when that amount of elapsed time equals a “duration threshold value” (see page 12), the controller orders a new “self-cleaning” washing cycle to be performed (pages 12-13).  Additionally, Padtberg teaches that the controller is configured to count the number of washing cycles performed since the most recent “self-cleaning” washing cycle was performed, and Padtberg teaches that the controller is configured to order a new “self-cleaning” washing cycle to be performed when that count number is greater than a threshold number (pages 12-13).  Thus, since Padtberg teaches using both of these techniques to determine when to perform the next “self-cleaning” washing cycle, Padtberg teaches determining a number of wash cycles performed during Padtberg’s “duration threshold value” (reads on applicant’s predetermined period of time), comparing that determined number of wash cycles to a threshold number, and, in response to determining that said determined number exceeds the threshold number, executing a “self-cleaning” washing cycle (pages 12-13).  
Padtberg does not teach that the “self-cleaning” washing cycle is a short cycle relative to the “normal” wash program of Padtberg.  
Andriola teaches that when performing a “self-cleaning” washing cycle in a dishwasher with a mixture of cleaning agent and water in order to remove limescale, the “self-cleaning” washing cycle can advantageously be performed with a short cycle (Par. 0010-0016).  
In accordance with MPEP 2144.05, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Padtberg such that the duration of the “self-cleaning” washing cycle is optimized.  Andriola teaches that when performing a “self-cleaning” washing cycle in a dishwasher with a mixture of cleaning agent and water in order to remove limescale, the “self-cleaning” washing cycle can advantageously be performed with a short cycle.  Dishes are not being cleaned during a “self-cleaning” washing cycle, and therefore, the duration of the “self-cleaning” washing cycle can be considered a result-effective variable because the “self-cleaning” washing cycle needs to be long enough (in duration) to be effective (at removing limescale) without being so long (in duration) that time is being wasted.  
The combination of Padtberg in view of Andriola does not explicitly teach the controller has stored parameters for both the “normal” wash program of Padtberg and the “self-cleaning” washing cycle.  However, in the art of automatic dishwashing, it is well known for an automatic dishwasher to have stored parameters for different types of cleaning cycles that can be performed by the dishwasher, wherein having these parameters stored in memory of the dishwasher advantageously allows a dishwashing cycle to be performed in an automated manner.  Patberg teaches that the metering of dishwasher agent, the supply of water into the dishwasher, and the pumping of water through the dishwasher can be controlled by a controller (pages 16-17), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Padtberg in view of Andriola such that parameters of the “normal” wash program and the “self-cleaning” washing cycle are stored in the memory of the dishwasher’s controller such that the “normal” wash program and the “self-cleaning” washing cycle can be advantageously performed in an automated manner.  
With regard to claim 8, in the combination of Padtberg in view of Andriola, the controller of the dishwasher is configured to control execution of the one or more cleaning cycles in either the “normal” wash program or the “self-cleaning” washing cycle, wherein parameters of the “normal” wash program are used in execution of the “normal” wash program, and wherein parameters of the “self-cleaning” washing cycle are used in execution of the “self-cleaning” washing cycle.  
Claims 2, 5, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over WO2006/002123 by Padtberg in view of EP 1690924 by Andriola as applied to claim 1 above, and further in view of CN 101961237 by Rosenbauer.
With regard to claim 2, the combination of Padtberg in view of Andriola does not teach that the “self-cleaning” washing cycle has a higher wash water temperature than the “normal” wash program.
Rosenbauer teaches that a shorter washing cycle of a dishwasher can be compensated for, in terms of cleaning effectiveness, by having the average temperature of the shorter washing cycle be higher than that of a longer washing cycle (page 4 of translation).  
In accordance with MPEP 2144.05, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Padtberg in view of Andriola such that wash water temperatures of the “self-cleaning” washing cycle and the “normal” wash program are optimized.  Rosenbauer teaches that a shorter washing cycle of a dishwasher can be compensated for, in terms of cleaning effectiveness, by having the average temperature of the shorter washing cycle be higher than that of a longer washing cycle (page 4 of translation), and Rosenbauer is thus considered to teach that the temperature of a wash cycle of a given duration is a result-effective variable because it affects the cleaning effectiveness of that washing.  
With regard to claim 5, the combination of Padtberg in view of Andriola in view of Rosenbauer does not recite that the “self-cleaning” washing cycle has a shorter wash phase than the “normal” wash program.  
Andriola teaches that when performing a “self-cleaning” washing cycle in a dishwasher with a mixture of cleaning agent and water in order to remove limescale, the “self-cleaning” washing cycle can advantageously be performed with a short cycle (Par. 0010-0016).  
In accordance with MPEP 2144.05, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Padtberg in view of Andriola in view of Rosenbauer such that the duration of the wash phase of the “self-cleaning” washing cycle is optimized.  Andriola teaches that when performing a “self-cleaning” washing cycle in a dishwasher with a mixture of cleaning agent and water in order to remove limescale, the “self-cleaning” washing cycle can advantageously be performed with a short cycle.  Dishes are not being cleaned during a wash phase of a “self-cleaning” washing cycle, and therefore, the duration of the wash phase of the “self-cleaning” washing cycle can be considered a result-effective variable because the wash phase of the “self-cleaning” washing cycle needs to be long enough (in duration) to be effective (at removing limescale) without being so long (in duration) that time is being wasted.  
With regard to claim 6, the combination of Padtberg in view of Andriola in view of Rosenbauer does not specify that the wash phase duration and wash water temperature of the “self-cleaning” washing cycle are such that 3600 Heat Unit Equivalents (HUEs) are transferred to the articles.  However, Rosenbauer teaches that both the duration and temperature of washing affect washing effectiveness of a dishwasher wash (page 4 of translation), and in accordance with MPEP 2144.05, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Padtberg in view of Andriola in view of Rosenbauer such that the duration and temperature of the wash phase of the “self-cleaning” washing cycle are optimized for washing effectiveness – duration and temperature both being result-effective variables that affect washing effectiveness.  In this combination of Padtberg in view of Andriola in view of Rosenbauer, surfaces of the dishwasher interior are spray cleaned in the “self-cleaning” washing cycle, and these surfaces are considered to include articles in the dishwasher’s wash chamber, articles such as rack 108 and spray bar 86 in Padtberg’s Figure 2.
Claims 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over WO2006/002123 by Padtberg in view of EP 1690924 by Andriola in view of CN 101961237 by Rosenbauer as applied to claim 2 above, and further in view of EP 0341766 by Los.
With regard to claim 3, the combination of Padtberg in view of Andriola in view of Rosenbauer does not teach that the “self-cleaning” washing cycle has a higher detergent concentration than the “normal” wash program.
Los teaches that when performing warewashing with a cycle of short duration, the concentration of wash liquor should be high in order to successfully achieve a desirable cleaning effect (Col. 1, 33-39).  
In accordance with MPEP 2144.05, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Padtberg in view of Andriola in view of Rosenbauer such that the concentration of detergent is optimized in the self-cleaning” washing cycle and in the “normal” wash program.  Los teaches that when performing warewashing with a cycle of short duration, the concentration of wash liquor should be high in order to successfully achieve a desirable cleaning effect, and Los is thus considered to teach that the detergent concentration is a result-effective variable that affects cleaning effectiveness for a given duration of washing.  
With regard to claim 7, the combination of Padtberg in view of Andriola in view of Rosenbauer does not teach that the “self-cleaning” washing cycle has a higher detergent concentration than the “normal” wash program.
Los teaches that when performing warewashing with a cycle of short duration, the concentration of wash liquor should be high in order to successfully achieve a desirable cleaning effect (Col. 1, 33-39).  
In accordance with MPEP 2144.05, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Padtberg in view of Andriola in view of Rosenbauer such that the concentration of detergent is optimized in the self-cleaning” washing cycle and in the “normal” wash program.  Los teaches that when performing warewashing with a cycle of short duration, the concentration of wash liquor should be high in order to successfully achieve a desirable cleaning effect, and Los is thus considered to teach that the detergent concentration is a result-effective variable that affects cleaning effectiveness for a given duration of washing.  
In the combination of Padtberg in view of Andriola in view of Rosenbauer in view of Los, surfaces of the dishwasher interior are spray cleaned in the “self-cleaning” washing cycle, and these surfaces are considered to include articles in the dishwasher’s wash chamber, articles such as rack 108 and spray bar 86 in Padtberg’s Figure 2.  In this developed combination of Padtberg in view of Andriola in view of Rosenbauer in view of Los, the “self-cleaning” washing cycle detergent concentration and “self-cleaning” washing cycle wash temperature are optimized for effective cleaning.  The combination of Padtberg in view of Andriola in view of Rosenbauer in view of Los, as developed thus far, does not explicitly recite that the wash phase duration of the “self-cleaning” washing cycle is optimized for cleaning effectiveness.  However, Andriola teaches that when performing a “self-cleaning” washing cycle in a dishwasher with a mixture of cleaning agent and water in order to remove limescale, the “self-cleaning” washing cycle can advantageously be performed with a short cycle (Par. 0010-0016).  In accordance with MPEP 2144.05, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Padtberg in view of Andriola in view of Rosenbauer in view of Loss such that the duration of the wash phase of the “self-cleaning” washing cycle is optimized.  Andriola teaches that when performing a “self-cleaning” washing cycle in a dishwasher with a mixture of cleaning agent and water in order to remove limescale, the “self-cleaning” washing cycle can advantageously be performed with a short cycle.  Dishes are not being cleaned during a wash phase of a “self-cleaning” washing cycle, and therefore, the duration of the wash phase of the “self-cleaning” washing cycle can be considered a result-effective variable because the wash phase of the “self-cleaning” washing cycle needs to be long enough (in duration) to be effective (at removing limescale) without being so long (in duration) that time is being wasted. 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over WO2006/002123 by Padtberg in view of EP 1690924 by Andriola in view of CN 101961237 by Rosenbauer as applied to claim 2 above, and further in view of DE 102005033345 by Brambilla.
With regard to claim 4, the combination of Padtberg in view of Andriola in view of Rosenbauer does not teach that the “self-cleaning” washing cycle has a higher rinse water temperature than the “normal” wash program.
In the art of dishwashing, it is well known for a washing cycle to comprise a rinsing step such that the dishes can be rinsed with rinse water after being washed, and Andriola teaches that a self-cleaning” washing cycle can also advantageously comprise a rinsing step after self-cleaning washing has been performed (Par. 0015).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Padtberg in view of Andriola in view of Rosenbauer such that both the “normal” wash program and the “self-cleaning” washing cycle comprise a rinsing step.  The motivation for having the “normal” wash program comprise a rinsing step was provided by the fact that, in the art of dishwashing, it is well known for a washing cycle to comprise a rinsing step such that the dishes can be rinsed with rinse water after being, and the motivation for having the “self-cleaning” washing cycle comprise a rinsing step was provided by Andriola, who teaches that a self-cleaning” washing cycle can also advantageously comprise a rinsing step after self-cleaning washing has been performed.
The developed combination of Padtberg in view of Andriola in view of Rosenbauer does not teach that the “self-cleaning” washing cycle has a higher rinse water temperature than the “normal” wash program.
Brambilla teaches that when performing a rinse in a dishwasher, the temperature should be optimized due to rinse effectiveness being affected by rinse temperature (page 6 of translation).  
In accordance with MPEP 2144.05, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Padtberg in view of Andriola in view of Rosenbauer by optimizing the temperature of the rinse step of the “normal” wash program and by optimizing the temperature of the rinse step of the “self-cleaning” washing cycle.  Brambilla is considered to teach that rinse step temperature is a result effective variable because Brambilla teaches that when performing a rinse in a dishwasher, the temperature should be optimized due to rinse effectiveness being affected by rinse temperature.  
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over WO2006/002123 by Padtberg in view of EP 1690924 by Andriola as applied to claim 1 above, and further in view of U.S. 4,735,219 to Seeland.
With regard to claim 9, the combination of Padtberg in view of Seeland does not teach that the dishwasher’s controller is configured to control execution of a subsequent cleaning cycle using “normal” wash program parameters when the counted number of cycles is less than the threshold.  
Seeland teaches that a dishwasher’s controller can be advantageously programmed to use a “normal” wash program as a default cycle that is advantageously used automatically by default unless the user specifies otherwise (Col. 4, line 11 to Col. 5, line 18).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Padtberg in view of Seeland such that, in response to the counted number of cycles being less than the threshold, the controller is configured to execute the “normal” wash program as the next wash program by default when the user has not specified otherwise.  Such a modification would advantageously allow a “normal” wash program to be executed when a user has not bothered to specify that a more specialized wash routine should be run.  The motivation for performing the modification was provided by Seeland, who teaches that a dishwasher’s controller can be advantageously programmed to use a “normal” wash program as a default cycle that is advantageously used automatically by default unless the user specifies otherwise.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over WO2006/002123 by Padtberg in view of EP 1690924 by Andriola.
With regard to claim 10, Padtberg teaches a dishwasher with a wash chamber and a controller comprising a processor and storage that corresponds to applicant’s storage device (pages 11-15).  Padtberg teaches that the dishwasher controller executes a “normal” wash program (see pages 5 and 17), and this “normal” wash program is considered to correspond to applicant’s “default” cleaning cycle.  Padtberg teaches having the controller also configured to determine when to perform a “self-cleaning” washing cycle in order to remove limescale deposits from interior surfaces of the dishwasher, wherein the “self-cleaning” washing cycle is performed without any dishes in the dishwasher and wherein the to-be-removed limescale deposits are deposits that have undesirably built up over time inside the dishwasher (Abstract; pages 3-5, 8-10, and 12-17).  During a “self-cleaning” washing cycle, “self-cleaning agent” placed into the dishwasher by a user is mixed with fresh water and pumped through the dishwasher such that the mixture of “self-cleaning agent” and water can advantageously remove limescale deposits from dishwasher surfaces (pages 8-10 and 14-17).  Padtberg teaches that the controller is configured to monitor the amount of time that has elapsed since the most recent “self-cleaning” washing cycle was performed, and when that amount of elapsed time equals a “duration threshold value” (see page 12), the controller orders a new “self-cleaning” washing cycle to be performed (pages 12-13).  Additionally, Padtberg teaches that the controller is configured to count the number of washing cycles performed since the most recent “self-cleaning” washing cycle was performed, and Padtberg teaches that the controller is configured to order a new “self-cleaning” washing cycle to be performed when that count number is greater than a threshold number (pages 12-13).  Thus, since Padtberg teaches using both of these techniques to determine when to perform the next “self-cleaning” washing cycle, Padtberg teaches determining a number of wash cycles performed during Padtberg’s “duration threshold value” (reads on applicant’s predetermined period of time), comparing that determined number of wash cycles to a threshold number, and, in response to determining that said determined number exceeds the threshold number, executing a “self-cleaning” washing cycle (pages 12-13).  
Padtberg does not teach that the “self-cleaning” washing cycle is a short cycle relative to the “normal” wash program of Padtberg.  
Andriola teaches that when performing a “self-cleaning” washing cycle in a dishwasher with a mixture of cleaning agent and water in order to remove limescale, the “self-cleaning” washing cycle can advantageously be performed with a short cycle (Par. 0010-0016).  
In accordance with MPEP 2144.05, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Padtberg such that the duration of the “self-cleaning” washing cycle is optimized.  Andriola teaches that when performing a “self-cleaning” washing cycle in a dishwasher with a mixture of cleaning agent and water in order to remove limescale, the “self-cleaning” washing cycle can advantageously be performed with a short cycle.  Dishes are not being cleaned during a “self-cleaning” washing cycle, and therefore, the duration of the “self-cleaning” washing cycle can be considered a result-effective variable because the “self-cleaning” washing cycle needs to be long enough (in duration) to be effective (at removing limescale) without being so long (in duration) that time is being wasted.  
The combination of Padtberg in view of Andriola does not explicitly teach the controller has stored parameters for both the “normal” wash program of Padtberg and the “self-cleaning” washing cycle.  However, in the art of automatic dishwashing, it is well known for an automatic dishwasher to have stored parameters for different types of cleaning cycles that can be performed by the dishwasher, wherein having these parameters stored in memory of the dishwasher advantageously allows a dishwashing cycle to be performed in an automated manner.  Patberg teaches that the metering of dishwasher agent, the supply of water into the dishwasher, and the pumping of water through the dishwasher can be controlled by a controller (pages 16-17), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Padtberg in view of Andriola such that parameters of the “normal” wash program and the “self-cleaning” washing cycle are stored in the memory of the dishwasher’s controller such that the “normal” wash program and the “self-cleaning” washing cycle can be advantageously performed in an automated manner.  
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over WO2006/002123 by Padtberg in view of EP 1690924 by Andriola.
With regard to claim 1, Padtberg teaches a dishwashing method performed with an automatic dishwasher, wherein the automatic dishwasher has a controller comprising a processor and storage such that the dishwasher’s controller therefore corresponds to applicant’s storage device (pages 11-15).  Padtberg teaches that the dishwasher controller executes a “normal” wash program (see pages 5 and 17), and this “normal” wash program is considered to correspond to applicant’s “default” cleaning cycle.  Padtberg teaches having the controller also configured to determine when to perform a “self-cleaning” washing cycle in order to remove limescale deposits from interior surfaces of the dishwasher, wherein the “self-cleaning” washing cycle is performed without any dishes in the dishwasher and wherein the to-be-removed limescale deposits are deposits that have undesirably built up over time inside the dishwasher (Abstract; pages 3-5, 8-10, and 12-17).  During a “self-cleaning” washing cycle, “self-cleaning agent” placed into the dishwasher by a user is mixed with fresh water and pumped through the dishwasher such that the mixture of “self-cleaning agent” and water can advantageously remove limescale deposits from dishwasher surfaces (pages 8-10 and 14-17).  Padtberg teaches that the controller is configured to monitor the amount of time that has elapsed since the most recent “self-cleaning” washing cycle was performed, and when that amount of elapsed time equals a “duration threshold value” (see page 12), the controller orders a new “self-cleaning” washing cycle to be performed (pages 12-13).  Additionally, Padtberg teaches that the controller is configured to count the number of washing cycles performed since the most recent “self-cleaning” washing cycle was performed, and Padtberg teaches that the controller is configured to order a new “self-cleaning” washing cycle to be performed when that count number is greater than a threshold number (pages 12-13).  Thus, since Padtberg teaches using both of these techniques to determine when to perform the next “self-cleaning” washing cycle, Padtberg teaches determining a number of wash cycles performed during Padtberg’s “duration threshold value” (reads on applicant’s predetermined period of time), comparing that determined number of wash cycles to a threshold number, and, in response to determining that said determined number exceeds the threshold number, executing a “self-cleaning” washing cycle (pages 12-13).  
Padtberg does not teach that the “self-cleaning” washing cycle is a short cycle relative to the “normal” wash program of Padtberg.  
Andriola teaches that when performing a “self-cleaning” washing cycle in a dishwasher with a mixture of cleaning agent and water in order to remove limescale, the “self-cleaning” washing cycle can advantageously be performed with a short cycle (Par. 0010-0016).  
In accordance with MPEP 2144.05, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Padtberg such that the duration of the “self-cleaning” washing cycle is optimized.  Andriola teaches that when performing a “self-cleaning” washing cycle in a dishwasher with a mixture of cleaning agent and water in order to remove limescale, the “self-cleaning” washing cycle can advantageously be performed with a short cycle.  Dishes are not being cleaned during a “self-cleaning” washing cycle, and therefore, the duration of the “self-cleaning” washing cycle can be considered a result-effective variable because the “self-cleaning” washing cycle needs to be long enough (in duration) to be effective (at removing limescale) without being so long (in duration) that time is being wasted.  
The combination of Padtberg in view of Andriola does not explicitly teach the controller has stored parameters for both the “normal” wash program of Padtberg and the “self-cleaning” washing cycle.  However, in the art of automatic dishwashing, it is well known for an automatic dishwasher to have stored parameters for different types of cleaning cycles that can be performed by the dishwasher, wherein having these parameters stored in memory of the dishwasher advantageously allows a dishwashing cycle to be performed in an automated manner.  Patberg teaches that the metering of dishwasher agent, the supply of water into the dishwasher, and the pumping of water through the dishwasher can be controlled by a controller (pages 16-17), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Padtberg in view of Andriola such that parameters of the “normal” wash program and the “self-cleaning” washing cycle are stored in the memory of the dishwasher’s controller such that the “normal” wash program and the “self-cleaning” washing cycle can be advantageously performed in an automated manner.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L COLEMAN whose telephone number is (571)270-7376. The examiner can normally be reached 9-5 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571)272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RLC/
Ryan L. Coleman
Patent Examiner, Art Unit 1714
November 3, 2022
/MIKHAIL KORNAKOV/Supervisory Patent Examiner, Art Unit 1714